NUMBER 13-16-00696-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


SANDY PEREZ HERNANDEZ,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.



                          ORDER TO FILE BRIEF
  Before Chief Justice Valdez and Justices Contreras and Benavides
                           Order Per Curiam

      This cause is before the Court on appellant’s unopposed fourth motion for

extension of time to file brief. The appellate record was complete on August 31, 2017,

and appellant’s brief was due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). Appellant filed an extension of time to file the brief which was granted until
January 2, 2018. This Court has granted appellant an extension of time of 120 days to

file the brief, and appellant now seeks an additional 90 days, until April 5, 2018, to file the

brief.

         The Court, having fully examined and considered appellant's motion, GRANTS IN

PART and DENIES IN PART appellant's motion for extension of time to file the brief.

This motion is GRANTED insofar as the Court will extend appellant's deadline to file his

brief until March 5, 2018. This motion is DENIED insofar as the Court will not allow an

extension until April 5, 2018. Further motions for extension of time will not be favorably

entertained.

         It is so ORDERED.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of January, 2018.




                                              2